Citation Nr: 9933353	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  97-00 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased schedular rating for lumbar spine 
degenerative disc disease, currently evaluated as 60 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from June 1941 to February 
1946.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied the veteran a schedular disability rating 
in excess of 20 percent for the disability at issue in 
January 1996, and he appealed.  In June 1996, the RO 
increased the rating to 40 percent, again effective from 
September 1995.  In May 1999, the RO increased the rating to 
60 percent, effective from September 1995.  The veteran's 
appeal continues.  

During the course of the veteran's claim, the veteran filed 
other claims, none of which are currently on appeal.  The 
Board notes that a claim of entitlement to a total rating 
based upon individual unemployability due to service-
connected disabilities was granted in January 1997.


FINDING OF FACT

The veteran's lumbar spine disability is currently manifested 
by pain and limitation of motion of the lumbar spine and 
evidence of lower extremity sciatic neuropathy.


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 
60 percent for lumbar spine degenerative disc disease have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5293 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected lumbar spine degenerative disc disease, 
which is currently evaluated as 60 percent disabling.

Preliminary Matters

The veteran's claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based on the veteran's contention that his 
lumbar spine degenerative disc disease warrants a higher 
rating.  See Jones v. Brown, 7 Vet. App. 134 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The Board is required to adjudicate claims for increased 
ratings in light of the rating criteria provided by the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Disability 
evaluations are determined by the application of the schedule 
of ratings which is based on average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
rating schedule recognizes that a veteran's disability 
evaluation may require re-ratings in accordance with changes 
in his or her physical condition.  It is thus essential, in 
evaluating a disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1999).  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  Once the evidence is assembled, 
the Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


Factual Background

Service connection was granted for the disability at issue in 
June 1993, as secondary to a service-connected left lower 
extremity disability that involved amputation of the left 
lower extremity in its middle third, below the knee.  

A VA examination was conducted in August 1993.  Clinically, 
the veteran's right lower extremity appeared to be okay.  
Right ankle dorsiflexion caused some low back pain.  Straight 
leg raising on the right caused right hamstring tightness and 
pain, and straight leg raising on the left produced low back 
pain.  Low back pain was present with range of motion 
testing.  

On private evaluation by a chiropractor in April 1995, the 
veteran's low back and gluteal regions appeared to be 
hypertonic.  Tests indicated that there was peripheral nerve 
and lumbar disc irritation.  Neurological tests revealed the 
deep tendon reflexes to be two for the right tibial and 
Achilles' reflexes.  

On VA examination in October 1995, clinically, the veteran's 
right ankle inversion and eversion was intact.  

On VA examination in December 1995, knee and ankle jerk 
reflexes were slightly diminished on the "left" leg and 
could not be tested due to amputation of the "right" leg.  
Prior X-rays were noted to reveal disc space narrowing at 
L4/L5 and at L5/S1.  The veteran had full function of his 
left hip, and it was felt that he might have pain in his left 
hip which was referred from his spine.  

On VA examination in March 1996, the veteran's deep tendon 
reflexes were elicited at the right knee, but not at the 
right ankle.  Flexion and extension of the right knee was 
intact, as were inversion and eversion of the right foot.  
There was no atrophy or fasciculations of the proximal or 
distal muscle groups on the right side, and iliopsoas and 
gluteus muscle functions were preserved bilaterally.  

On VA examination in September 1996, it was reported that the 
veteran was status post lumbar sympathectomy.  Straight leg 
raising produced pain but was inconsistent.  The diagnoses 
were chronic low back pain due to degenerative joint disease, 
and status post lumbar sympathectomy.  

A December 1996 letter from a private chiropractor notes that 
the veteran had normal deep tendon reflexes, and that he had 
radiculitis.  

A December 1998 letter from the veteran's private 
chiropractor reports that the veteran had intervertebral disc 
syndrome which caused him to have moderate to severe low back 
pain, as well as lower extremity radicular symptoms.  

A VA examination was conducted in November 1998.  It was 
noted that the veteran had a frostbite injury to the left 
lower extremity that had been service-connected, and that he 
had a below the knee left lower extremity amputation.  The 
assessment was mild peripheral neuropathy in the right foot.  
X-rays showed moderate degenerative disc disease and 
osteoarthritis of the lumbosacral spine from L1-S1.  The 
assessment included sciatic neuropathy.  

Analysis

The veteran's disability is currently rated as 60 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5293.

Degenerative arthritis when established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003 (1999).

Under Diagnostic Code 5293, pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief, warrants a 60 percent evaluation.  
Diagnostic Code 5293 does not have a higher rating.

The Board has carefully reviewed the evidence of record and 
the VA Schedule for rating Disabilities in order to determine 
whether the veteran could be rated under another diagnostic 
code.  However, Diagnostic Codes 5003 (degenerative 
arthritis), 5292 (limitation of motion of the lumbar spine), 
and 5295 (lumbosacral strain) do not provide for a schedular 
evaluation in excess of 40 percent.  There is no evidence of 
fractures of the vertebra (Diagnostic Code 5285) or of 
ankylosis of the spine (Diagnostic Codes 5286, 5289).  Given 
these facts and based on the medical record in this case, 
described above, the Board does not believe that any other 
rating code is as appropriate as Diagnostic Code 5293.  See 
Butts v. Brown, 5 Vet. App. 532, 537-540 (1993), and Tedeschi 
v. Brown, 7 Vet. App. 411, 413-4 (1995).  

In Bierman v. Brown, 6 Vet. App. 125 (1994), the Court of 
Veterans Appeals (Court) held, in substance, that VA was 
obligated to consider rating neurological deficits of the 
lower extremities separately from the underlying back 
disability under Diagnostic Code 5293.  Having considered 
this holding, the Board has determined that Bierman can be 
distinguished from the instant case.  

In Bierman, the Court cited to VA examination findings as 
showing that "there was a partial foot drop on the right; 
that there seemed to be some weakness of the peroneal 
muscles, causing the foot to have the tendency to invert...", 
and "the examiner noted that in order to walk, appellant had 
to lift his right foot up to prevent dragging of his toes."  

In the current case, there is some evidence of sciatic 
neuropathy, as reflected by the radiating pain or 
radiculopathy, positive straight leg raising tests, and 
occasionally decreased lower extremity deep tendon reflexes.  
However, the clinical evidence does not show that the 
service-connected disability produces foot drop or other 
lower extremity neuropathology which could be considered to 
be a separately ratable entity.  Accordingly, the Bierman 
decision is not applicable in this case.

In assigning disability ratings, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999) concerning pain and functional loss are 
generally applicable.  However, the Court, in Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997), determined that if a 
claimant is already receiving the maximum disability rating 
available, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  In this case, inasmuch as 
the veteran has been granted the maximum disability 
evaluation attainable under Diagnostic Code 5293, additional 
compensation under 38 C.F.R. §§ 4.40 and 4.45 is accordingly 
not warranted.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the assignment of a disability rating in excess of 60 
percent for the veteran's service-connected lumbar spine 
disability.


ORDER

A disability rating in excess of 60 percent for lumbar spine 
degenerative disc disease is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

